DETAILED ACTION
CIP
This application is a continuation-in-part (“CIP”) application of U.S. Application No. 16/304,667, filed on 26 November 2018 (“Parent Application”). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status
This communication is in response to the application filed on 28 July 2021. Claims 1-16 are pending and presented for examination.
Status
This Final Office Action is in response to the communication filed on 16 August 2022. Claims 2-3 and 10-11 have been cancelled, claims 1 and 9 have been amended, and no new claims have been added. Therefore, claims 1, 4-9, and 12-16 are pending and presented for examination.

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/304,667, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant claims priority via the Parent Application and PCT/US2017/034659 for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/341/932; however, at least non-networked displays do not appear included in the description of the Parent Application, nor the PCT application indicated, nor the Provisional application (i.e., the concept of providing content to a non-networked display, as opposed to just a display), as recited at claims 1 and 9. Furthermore, there is no support even to the instant specification regarding the display content comprising instructions for a driver to perform an action and being via “digital text message” as at claims 6 and 14. Therefore, support for the claims is not found through the chain of parentage and priority benefit is currently denied.
Applicant argues support (16 August 2022 Remarks at 6-7) to Parent Application No. 16/304,667 ¶ 0015 as indicating “Each vehicle 150 provides a mobile display position 152 that was previously poorly, or not utilized because the display content was static and not capable of on-the-fly adaptation to any of the location, surroundings, and rider of the vehicle.” However, there is no indication at the Parent Application that the mobile display position 152 (that apparently is being referenced to as supporting a non-networked display) is non-networked. In fact, the only other indications of item 152 indicate “It should be appreciated that the location of mobile display position 152 may be obtained from other tracking devices such as a Global Positioning Satellite (GPS) system in or on the vehicle 150. By using this detailed movement information, dynamic display server 102 operates to deliver more targeted display content to each mobile display position 152” (Parent Application No. 16/304,667 specification at ¶ 0016) and “method 700 sends display content details to display placements corresponding to each matched display opportunity. In one example of step 706, content deliverer 110 sends display content 320 as dynamically targeted display content 330 to transport network 140 for delivery to mobile display position 152 in the corresponding vehicle(s) 150” (Parent Application No. 16/304,667 specification at ¶ 0035). Therefore, it does not appear apparent that mobile display position 152 is necessarily non-networked – the description appears to say that content is delivered to it from a server.
Priority for the instant claims is to the date of filing, 28 July 2021.

Examiner’s Note
The Examiner notes that as noted above, claims 6 and 14 recite “wherein the display content further comprises a digital text message to the driver with instructions to perform an action”; however, there is no actual support for this concept in the specification. “[T]he driver of a vehicle is instructed to place the matched display content such that it will be seen by the passenger” at Applicant ¶ 0005, Applicant ¶ 0023 says the “content deliverer 110 sends the associated display content, OR instructions” (emphasis added), and “content deliverer 110 sends instructions for displaying content …over communication network 130”, “the driver of vehicle 150 may be instructed to provide an energy bar” at Applicant ¶ 0027 with similar at 0040. However, the only mention of anything being “digital” is in reference to the displays (at Applicant ¶¶ 0003, 0016, and 0017), and there is no indication the Examiner can find regarding any “text” or “message” other than mention of “an advertising message” at Applicant ¶ 0003. Nevertheless, text messaging is so well known, it would appear that anyone (even regardless of skill) would know to, and how to, perform the action; therefore, the Examiner is not rejecting for written support under 35 USC 112.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: Both of claims 1 and 9 recite “the display content requirements further a display content, a display target, a display area and a display period”. However, this makes no sense – how can a content requirement “further a display content”? The Examiner is assuming, and will interpret the claims as, this phrase should be and means “the display content requirements further comprise a display content, a display target, a display area and a display period”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 8 and 16 each recite “wherein the display content requirements further comprise a display period matching a start time or an end time” and independent claims 1 and 9 each recite “the display content requirements further [comprise] … a display period”. The display period is required as a display content requirement at the parent independent claims, and the only description of any period (including a display period) is Applicant ¶ 0031 (as submitted) where the only indication of what this would mean is that “a content provider may only wish to display certain content during the hours of eight PM and ten PM, and would specify this within display period 326”. Therefore, the light of the specification indicates that the only apparently reasonable interpretation of a display period is that it would contain at least one of a start and end time. As such, the only limitation at claims 8 and 16 is already required at independent parent claims 1 and 9; therefore, claims 8 and 16 both are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method of providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network, the method comprising: connecting the non-networked digital display to the mobile device using a technology; receiving, by the mobile device from the transport network, movement data corresponding to a transport request entered by a passenger and accepted by the driver, the movement data comprising a start location, start time, end location, and end time of the transport request, and a current location and route of a vehicle of the driver participating in the transport network; sending the movement data over the communication network to a dynamic display server comprising a processor and memory storing a location database and a list of opportunity rules; sending profile information of the passenger to the dynamic display server; processing the movement data to generate a list of display opportunities, further comprising processing the location database and the list of opportunity rules with the movement data of the transport request to determine opportunity targets, wherein each opportunity rule of the plurality of opportunity rules comprises two or more conditions of the movement data that, when true, identify an opportunity target in the list of display opportunities; comparing the list of display opportunities with display content requirements provided by content providers to identify display opportunities that match the movement data, wherein the display content requirements further a display content, a display target, a display area and a display period, and wherein comparing the list of display opportunities with the display content requirements further comprises using the profile information of the passenger to select a display opportunity from the list of display opportunities; sending the display content over the communications network to the mobile device; and sending the display content to the non-networked digital display over the communication technology.
Independent claim 9 is parallel to claim 1, except including that the method of claim 9 is also comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps for the same or similar activities as at claim 1 above; therefore, claim 9 is analyzed in the same manner as claim 1.
The dependent claims (claims 4-8 and 12-16) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the passenger profile is received via a passenger mobile device app (claims 4 and 12), sending the display content to a passenger mobile device (claims 5 and 13), the content including a text to the driver with instructions to perform an action (claims 6 and 14), display requirements including the start or end location (claims 7 and 15) and/or a display period matching a start or end time of the movement data (claims 8 and 16).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of targeting content based on time, location, and profile; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as …  advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a digital display, a mobile device (of a driver), a dynamic display server, connecting the non-networked digital display to the mobile device using a communication technology; receiving, by the mobile device, sending the movement data over the communication network to a dynamic display server comprising a processor and memory, sending the display content over the communications network to the mobile device; and sending the display content to the non-networked digital display over the communication technology (at claim 1), and the method of claim 9 is also comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. These additional elements at literally using known, generic technology to communicate and display the information indicated, as such the additional element are the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements the additional elements, as indicated above, are considered insignificant since merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.


NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse et al. (U.S. Patent Application Publication No. 2020/0118422, hereinafter Demisse) in view of Tam et al. (U.S. Patent Application Publication No. 2017/0124671, hereinafter Tam).

Claim 1: Demisse discloses a method of providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network (see Demisse at least at, e.g., ¶¶ 0008, “The vehicle identification system includes one or more displays associated with a vehicle, and a network-accessible controller. The one or more displays are located to be visible from an exterior of the vehicle. The controller is adapted to generate a first signal to be transmitted to a mobile communication device associated with a driver of the vehicle when it is determined that the vehicle is within a predetermined distance of a specific location. The mobile communication device associated with the driver is adapted to generate a second signal to be transmitted to the one or more displays. The second signal represents an indicator. In addition, the controller is further adapted to receive an ad request signal from the mobile communication device associated with the driver, and transmit a response signal in response to the ad request signal”, 0025, “the vehicle identification system 10 may be adapted to generate a first signal that is transmitted via the transceiver 120 to a mobile communication device 150 associated with the driver, wherein, in response to receiving the first signal, an application on the mobile communication device 150 associated with the driver D generates a second signal 17 representing an indicator 111 that is transmitted to the display 13”; citation by number only hereinafter), the method comprising:
connecting the non-networked digital display to the mobile device using a communication technology (0008, 0025, as above; 0026 as indicating the dashed lines of Figs. 1A and 1B as the wireless connections and that the vehicle and displays are not connected and as such, non-networked; 0044, Bluetooth® and other short-range wireless technology used to communicate the signals – see also 0063 as similar) ;
receiving, by the mobile device from the transport network, movement data corresponding to a transport request entered by a passenger and accepted by the driver, the movement data comprising a start location and a current location and route of a vehicle of the driver participating in the transport network (0027, “A signal from a user's mobile communication device 140 may be provided to a car service, e.g., the UBER service, in order to have a driver from the service dispatched to the location of the user P” and “UBER, LYFT, limos and any other kind of ride service, may be requested by the user P”, the dispatching of the vehicle indicating the request was accepted; 0031, pickup location, 0052, ad selected as a function of location, 0055, route and distance information),
sending the movement data over the communication network to a dynamic display server comprising a processor and memory storing a location database and a list of opportunity rules; (0050, “an ad request is prepared and transmitted, for example, by the mobile device … [and] may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination, vehicle identification, driver identification, date, day of week, or time of day”, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser, on an estimated time duration of the ride, and/or traditional ad campaign metrics (for example, including a cumulative number of showings overall or for the vehicle or driver)”);
processing the movement data to generate a list of display opportunities, further comprising processing the location database and the list of opportunity rules with the movement data of the transport request to determine opportunity targets, wherein each opportunity rule of the plurality of opportunity rules comprises two or more conditions of the movement data that, when true, identify an opportunity target in the list of display opportunities (0051, “In response to the ad request and associated selection infomlation [sic], the ad service may proceed to select an ad for display and transmit the ad via the transceiver 120 at block 408 for receipt by the driver's mobile device 150 and display by at least one of the one or more displays 130”, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser, on an estimated time duration of the ride, and/or traditional ad campaign metrics (for example, including a cumulative number of showings overall or for the vehicle or driver)”);
comparing the list of display opportunities with display content requirements provided by content providers to identify display opportunities that match the movement data, wherein the display content requirements further a display content, a display target, a display area and a display period, and wherein comparing the list of display opportunities with the display content requirements (0050, “The request may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination, vehicle identification, driver identification, date, day of week, or time of day”, 0051, “Assisted by the selection information, the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser, on an estimated time duration of the ride, and/or traditional ad campaign metrics (for example, including a cumulative number of showings overall or for the vehicle or driver). The ad transmitted via the transmitter 120 may also preferably include information concerning its intended display. For example, this information may include instructions for starting and concluding the ad display as a function of time, distance and/or a current vehicle location”);
sending the display content over the communications network to the mobile device (0051, “the ad service may proceed to select an ad for display and transmit the ad via the transceiver 120 at block 408 for receipt by the driver's mobile device 150 and display by at least one of the one or more displays 130”); and
sending the display content to the non-networked digital display over the communication technology (0008, “The vehicle identification system includes one or more displays associated with a vehicle, and a network-accessible controller. The one or more displays are located to be visible from an exterior of the vehicle. The controller is adapted to generate a first signal to be transmitted to a mobile communication device associated with a driver of the vehicle when it is determined that the vehicle is within a predetermined distance of a specific location. The mobile communication device associated with the driver is adapted to generate a second signal to be transmitted to the one or more displays. The second signal represents an indicator. In addition, the controller is further adapted to receive an ad request signal from the mobile communication device associated with the driver, and transmit a response signal in response to the ad request signal”, 0025, “the vehicle identification system 10 may be adapted to generate a first signal that is transmitted via the transceiver 120 to a mobile communication device 150 associated with the driver, wherein, in response to receiving the first signal, an application on the mobile communication device 150 associated with the driver D generates a second signal 17 representing an indicator 111 that is transmitted to the display 13”, 0051, “the ad service may proceed to select an ad for display and transmit the ad via the transceiver 120 at block 408 for receipt by the driver's mobile device 150 and display by at least one of the one or more displays 130”, 0044, Bluetooth®, NFC, etc.).
Demisse, however, does not appear to explicitly disclose the movement data as also comprising start time, end location, and end time of the transport request, sending profile information of the passenger to the dynamic display server; and that the comparing further comprises using the profile information of the passenger to select a display opportunity from the list of display opportunities. Demisse, though teaches that the “selection information may include one or more of a current vehicle location, vehicle destination, vehicle identification, driver identification, date, day of week, or time of day” (Demisse at 0050), just not that this information is all included. Tam, however, teaches a “travel mobile application (TMA)” (Tam at 0018), where “any of the following example features may be combined to provide a TMA” (Tam at 0043), including “current/start location, destination, start date/time, and arrival date/time for regular or one-time travel” (Tam at 0063) and profile preferences (Tam at 0045, “profile”, 0057-0064, 0085, “profile”, 0087-0090, 0140-0141) in order “to automatically order a taxi/UBER/LYFT/rental car if desired” (Tam at 0131) and enable targeted advertisements such as “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” (Tam at 0088) and/or “location-based coupons” (Tam at 0137-0139). Therefore, the Examiner understands and finds that including start and end locations and times in the movement data, as well as sending and using passenger or rider profile information are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to automatically order a ride via a transport network and provide targeted advertisements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Demisse with the information of Tam in order to include start and end locations and times in the movement data, as well as sending and using passenger or rider profile information so as to be able to automatically order a ride via a transport network and provide targeted advertisements.
The rationale for combining in this manner is that including start and end locations and times in the movement data, as well as sending and using passenger or rider profile information are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to automatically order a ride via a transport network and provide targeted advertisements as explained above.

Claim 2: Demisse in view of Tam discloses the method of claim 1, wherein processing the movement data further comprises processing a location database and opportunity rules to determine opportunity targets (Demisse at 0050, selection information may include one or more of a current vehicle location, vehicle destination”, etc., as requiring a database lookup to determine the opportunities based on location, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”; Tam at 0088, “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” and 0137-0139, “location-based coupons” enabled/provided, as combined above and using the rationale as at the combination above). 

Claim 3: Demisse in view of Tam discloses the method of claim 2, determining opportunity targets comprises determining opportunity targets based upon a target rule that identifies the opportunity target using a condition corresponding to a location defined within the movement data (Demisse at 0050, selection information may include one or more of a current vehicle location, vehicle destination”, etc., as requiring a database lookup to determine the opportunities based on location, 0051, “the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”; Tam at 0088, “the TMA can present marketing material and other information …, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure” and 0137-0139, “location-based coupons” enabled/provided, as combined above and using the rationale as at the combination above). 

Claim 4: Demisse in view of Tam discloses the  method of claim 1, further comprising receiving, from an app running on a mobile device of a passenger generating the transport request accepted by the driver, profile information of the passenger, and processing the movement data further comprises processing both the movement data and the profile information (Demisse at 0027, “.A signal from a mobile communication device 140 of a user P may be provided to a taxi cab service, in order to have a taxi driver D dispatched to the location of the user P”; Tam at 0057-0064, 0087-0090, 0140-0141, as combined above and using the rationale as at the combination above) 

Claim 5: Demisse in view of Tam discloses the method of claim 1, further comprising sending the display content to a mobile device of a passenger corresponding to the transport request (Demisse at 0027 and 0030-0031, communicate with/to “user P”, and Figs. 1A-1B, item 140 as “the mobile communication device 140 associated with the user P” – at 0029). 

Claim 7: Demisse in view of Tam discloses the method of claim 1, wherein the display content requirements further comprise a display area matching the start location or end location of the movement data (Demisse at 0050, “The request may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination”, etc., 0051, “Assisted by the selection information, the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”, Tam at 0088, “the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure”, 0139, “location-based coupons”, as combined above and using the rationale as at the combination above). 

Claim 8: Demisse in view of Tam discloses the method of claim 1, wherein the display content requirements further comprise a display period matching a start time or an end time of the movement data (Demisse at 0050, “The request may preferably include or otherwise reference selection information to be used by an ad service to select and provide an ad tor display. For example, selection information may include one or more of a current vehicle location, vehicle destination”, etc., 0051, “Assisted by the selection information, the ad service may select the ad, for example, based upon the entry of the vehicle into a current or destinational geographic area (for example, a geofence) assigned to a target advertiser”, Tam at 0088, “the TMA can present marketing material and other information regarding such activities, e.g., an electronic coupon that encourages the user to visit a store or restaurant prior to the scheduled departure”, 0139, “location-based coupons”, as combined above and using the rationale as at the combination above).

Claims 9-13 and 15-16 are rejected on the same basis as claims 1-5 and 7-8 above since Demisse discloses a computer-implemented method comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps for providing dynamic, location-based content over a communications network to a non-networked digital display using a mobile device of a driver participating in a transport network, the activities or steps being the same or similar to those at claims 1-5 and 7-8 (Demisse at 0022-23).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demisse in view of Tam and in further view of Alexander et al. (U.S. Patent Application Publication No. 2018/0130160, hereinafter Alexander).

Claims 6 and 14: Demisse in view of Tam discloses the method of claims 1 and 9, wherein the display content further comprises a digital text message to the driver (Demisse at 0025, “generate one or more signals representing an indicator, which may be displayable as a “code” (e.g., a text string or an alphanumeric string), an icon, or other identifier, on the display 130 and on a mobile communication device 140 associated with the user P to enable the user P to identify the vehicle that he/she has requested for a ride service”, 0053, “FIG. 5 depicts an exemplary ad for display on the one or more displays 130. As depicted, for example, the ad presents a logo of the advertiser (“DUNKIN DONUTS”) and a proportional code to be used by a user in redeeming a benefit from the advertiser”). but does not appear to explicitly disclose the text being with instructions to perform an action. Alexander, however, teaches “a customer can book a ride and the information is then sent to a dispatcher who receives the information and calls, texts, or emails the driver with instructions to pick up the customer” (Alexander at 0009). Therefore, the Examiner understands and finds that texting driver instructions to perform an action is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to perform requested actions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertising of Demisse in view of Tam with the text message of Alexander in order to text driver instructions to perform an action is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to perform requested actions.
The rationale for combining in this manner is that texting driver instructions to perform an action is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to be able to perform requested actions as explained above.

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive.

Applicant first argues support to Parent Application No. 16/304,667 (Remarks at 6-7); however, as discussed above at the current Priority discussion, the argued support for a non-networked display does not necessarily indicate such a display. The Examiner notes that the use of short-range wireless technology is removed from the claims by the amendment; therefore, this is currently removed from the priority discussion and the arguments pertaining to this are considered moot and not persuasive. The Examiner further notes that there does not appear to be any argument or discussion regarding instructions for a driver to perform an action and being via “digital text message” as at claims 6 and 14 (regarding priority); therefore, this aspect is still indicated as not available for priority.

Applicant then argues the 101 rejections, alleging that at eligibility analysis Step 2A, Prong 2, the claims reflect an improvement to computer functions and an improvement to technology or a technological field (Remarks at 8-9). Applicant argues that the identified “additional elements … are integrated throughout the method steps and reflect an improvement in computer-related technology” so as to “allow the system to provide more accurate information” since "providing dynamic, location-based content” (Id. at 8). However, the additional elements merely indicate applying the idea via computer, and do not offer or recite any improvement to technology or the computer. Whether Applicant believes the information provided is “more accurate” or not is somewhat immaterial – that is the result that is desired. As indicated at the rejection, the additional elements are using a digital display, a mobile device (of a driver), a dynamic display server, connecting the non-networked digital display to the mobile device using a communication technology; receiving, by the mobile device, sending the movement data over the communication network to a dynamic display server comprising a processor and memory, sending the display content over the communications network to the mobile device; and sending the display content to the non-networked digital display over the communication technology (at claim 1), and the method of claim 9 is also comprising instructions, stored on non- transitory computer-readable media, wherein the instructions, when executed by a computer, perform steps. This literally just indicates using a computer, but there is no change to the technology used, and no improvement to the computer or the technology. These additional elements themselves cannot reasonably be understood to improve the results (e.g., that it would be “more accurate”), the computer or the technology.
Applicant further argues that “the claims are narrowed to focus on the type of information processed in the system” (Remarks at 8); however, the court in Electric Power Group indicates, as part of their analysis, that “[i]nformation as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas" (Electric Power Group, p. 7, internal citations omitted). Which information is gathered and/or used is not patentable.
Applicant then alleges that “the movement data [is] being generated in response to a transportation request received from a mobile device of the passenger, and including a start location, start time, end location, and end time. This information enables an accuracy with respect to the intended ride that is otherwise not available” (Remarks at 8). However, the method is indicated to be providing “dynamic, location-based content”, and the specification indicates that it may be using GPS data to identify location. So the same result appears to be attained by merely targeting content based on the current location of the driver or passenger mobile device – it is the same target, in the same area, at the same time period, and so would ostensibly have the same result as the convoluted path of data reflected by the claims (the claims use the same data, but it is apparently required to pass from the user/passenger to the transport network, then data to the driver, data back to the transport network, then to the dynamic display network, and perhaps also – e.g., at dependent claims 4 and 12, the passenger would have to send profile information to the driver (since the independent claims indicate the profile information as apparently being from the driver – “using a mobile device of a driver” at the preamble(s), but the dependent claims say the passenger provided it). But the net result appears the same, regardless of the data flow path: user location and profile used to target content.
Applicant then argues that this profile and location-based targeting is “important to the claim as a whole which provides a display content to the passenger when the start time of the ride corresponding to the transportation request will be too long” (Id.); however, the claim does not target when the “start time [delay] will be too long”, the claim targets to any aspect of the times and locations – targeting to where the user will be at an end destination within a time window is equally covered by the claim. The argument is based on an example or embodiment that is not required by the claim. Similarly, Applicant then argues that “The ability to understand the exact transportation start time, and start location, which is only currently available under the ride-sharing network scheme claimed, is important to providing efficient content to the user that is likely to be used”; however, as indicated above, this is not true. The same time and location information is available as current or real-time time and location data for either the driver or passenger device at whatever time and location the ride start occurs. Merely acquiring that information through a ride-share or transportation platform does not change the data being used, nor, apparently, the targeting since that data may merely be provided to the same dynamic display server. The claimed idea may be somewhat different, but merely passing the data to, or through, a variety of apps or platforms does not make the idea any less abstract or improve the functioning of any computers or technology.
Applicant then argues that “the claims are necessarily rooted in computer technology - specifically computer technology that provides a specific start location and start time that is accurate and current- as opposed to simply using generic computers to perform a pre-computer method” (Id. at 9). However, this also is not true – the exact same result is, or would be, achieved by calling to reserve a taxi, limousine, or other vehicle for a trip and manually providing the information. The only “root[ing] in computer technology” present at the claims is that the claims apply the idea by using a computer rather than performing it manually.
Applicant then argues “the claims improve the relevant technology by providing a more adaptive system that can accommodate unknown activities of the user (e.g., when will the user be leaving a specific restaurant/bar, and do they have enough time before they leave to utilize the provided coupon)” (Id.) However, the activities are NOT “unknown” – the user or passenger has to have scheduled the transportation, and there is no coupon or requirement of any time lapse at the claims. The argument is to an example that does not appear applicable to or within the scope of the claims. 
Applicant then argues Step 2B of eligibility analysis, alleging that “the claimed combination of features is not well-understood, routine, and conventional activity” (Id. at 10). However, nothing has been identified as “well-understood, routine, and conventional” (“WURC”) activity, so WURC analysis is not to be applied. What Applicant indicates as not being WURC (i.e., the times and location(s)) is actually part of the abstract idea.
Applicant then argues that “the claims analyze and process such data in a way that is not conventional, routine, and well-understood” (Id.). However, the processing of the independent claims is “connecting” a display, “receiving” data, “sending” data, “sending” profile information, “processing” data by retrieving from a database and/or list, “comparing” to requirements, and “sending” to the mobile device and the display. This is all within the list of recognized WURC information provided at MPEP § 2106.05(d)(II), for example: “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), and/or “[s]toring and retrieving information in memory” (Versata, OIP Techs.).

Applicant then argues the § 103 rejections, repeating all of claim 1 (Remarks at 11-12), and alleging that “As amended, claim 1 recites sending a profile information of the passenger to the dynamic display server, and using the profile information to select a display opportunity from the list of display opportunities. Applicant respectfully submits that neither Demisse nor Tam recite this feature, considered alone or in combination.” (Id. at 12). However, Tam, as cited above, specifically indicates the “travel mobile application (TMA) to provide a user with information” (Tam at 0018) as using profile information (Tam at 0045 and 0085) that comprises the preference information indicated (Tam at 0057-0064, 0087-0090, 0140-0141).

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

How to request a ride with Uber, Uber blog, dated 4 July 2018, downloaded from https://www.uber.com/en-ZA/blog/request-ride-uber/ on 24 March 2022, indicating that to use Uber, a person would “Open the Uber app, “Enter your destination address in the ‘Where to?’ box”, “Use the slider at the bottom of your screen to toggle between the available vehicle options in your city”, Tap ‘Request’, “Confirm your pick-up location”, “Wait for a driver to accept your request”, “When your request has been accepted, you’ll see your driver’s location on your map and an estimated time of arrival at your pickup location”, and “Your app will notify you when your driver is close to your pickup location”. Therefore, Uber scheduling includes start and destination locations, as well as arrival time and the start time appears required in order to calculate the arrival time.
Bottomly (U.S. Patent Application Publication No. 2019/0141280) discusses a client connected to a network and can connect via Bluetooth to a display that is displaying external to the vehicle, such as for road signs (Bottomly at 0058-0061, Fig. 3).
Blue Line Media, Taxi Advertising, downloaded from Archive.org at https://web.archive.org/web/20150511222857/https://www.bluelinemedia.com/taxi-advertising, dated 11 May 2015, downloaded on 18 October 2022, indicating in-taxi TV ads (at p. 1), such as a Google campaign for Shopping Express (at pp. 2-3).
O’Reilly, Lara, Uber drivers might soon earn $6,000 more per year — if they allow ads in their cars, dated 15 April 2015, downloaded 18 October 2022 from https://www.businessinsider.com/viewswagen-in-car-ad-platform-to-launch-for-uber-and-lyft-drivers-2015-4, discussing Viewswagen, an app for displaying in-vehicle advertising to passengers of rideshare services such as Uber and/or Lyft, as working via the driver’s device and during their ride (see, e.g., p. 2).
Halvorson, Bengt, How Does Bluetooth Work In Your Car?, The Car Connection, dated 26 November 2013, downloaded 18 October 2022 from https://www.thecarconnection.com/tips-article/1088757_how-does-bluetooth-work-in-your-car, indicating that “If you've recently purchased a new car—or even if you have a luxury car that's many years old—chances are you have Bluetooth hands-free calling connectivity”, i.e., pairing of a phone to the vehicle display (at p. 1).
Duchman, Zalmi, Zone Wars: How My Startup's First Lawsuit Was The Best Thing That Could Have Happened To It, dated 6 July 2015, downloaded 18 October 2022 from https://www.forbes.com/sites/zalmiduchman/2015/07/06/zone-wars-how-my-start-ups-first-lawsuit-was-the-best-thing-that-could-have-happened-to-it/?sh=339f901e6c27, indicating that Viewswagen (as indicated above) changed their name to Vugo (see, e.g., pp. 3-5).
Smereka et al. (U.S. Patent Application Publication No. 2015/0302480, hereinafter Smereka) indicates inserting advertisements stored on an operating user’s device into broadcast content being played on an audio system, including a vehicle radio (see, e.g., Smereka at 0002, 0008, 0017, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622